DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 06 May 2021. Claims 1-20 are currently pending.
Drawings
	The drawings received on 06 May 2021 are accepted by the examiner.
Claim Objections
Claim 2 is objected to because of the following informality:
In line 1, it appears that the phrase “the bone” should read “the proximal femur” for consistency.
Claim 3 is objected to because of the following informality:
In line 1, it appears that the phrase “the bone” should read “the proximal femur” for consistency.
Claim 4 is objected to because of the following informalities:
In line 2, it appears that the phrase “a first positon” should read “a first position.”
In line 2, it appears that the phrase “a second positon” should read “a second position.”
Claim 16 is objected to because of the following informality:
In line 2, it appears that the phrase “the greater trochanter” should read “a greater trochanter.”
Claim 17 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “a femur” should read “the femur.”
Claim 18 is objected to because of the following informality:
In line 1, it appears that the phrase “wherein further comprising” should read “further comprising.”
In line 2, it appears that the phrase “the bone” should read “the proximal femur” for consistency.
Claim 19 is objected to because of the following informality:
In line 1, it appears that the phrase “the bone” should read “the proximal femur” for consistency.
Claim 20 is objected to because of the following informality:
In lines 1-2, it appears that the phrase “the bone” should read “the proximal femur” for consistency.
Appropriate correction is required.
Double Patenting
The applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim (see MPEP § 608.01(m)).
	Note: It appears that amending line 1 of claim 20 to read “method of claim 19” would overcome this issue. For examination purposes, claim 20 will be treated as reading as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809).
Regarding claims 1, 3, 5 and 14, Park discloses (as to part of claim 1) a method of bone fixation comprising placing a bone plate (410) adjacent to a lesser trochanter (i.e. accommodated via 424) on a medial aspect of a femur (see Figure 8) such that at least a portion of the lesser trochanter is positioned between appendages (i.e. appendages defined by portions of 410 defining left and right portions defining 424) of the bone plate; wrapping wires (e.g. 430) coupled to (i.e. via 429 and 442) the bone plate about a first and second bone fragment of a proximal femur (see Figure 8, and column 8, lines 42-56); and tightening the wires to secure the first and second bone fragments together (see column 8, lines 42-56), wherein (as to claim 3) the method further comprises securing the bone plate to the proximal femur via bone screws (see column 8, lines 42-56 referring to the use of screws) (it is the examiner’s position that the disclosure of Park lends itself to the use of wires and screws to secure the bone plate), wherein (as to claim 5) the method further comprises threading a first and second wire of the wires through respective first (i.e. one instance of 429 and 442) and second (i.e. another instance of 429 and 442) passageways of the bone plate (see column 8, lines 42-56 referring to the use of at least one instance of 429 and 442) (it is the examiner’s position that the disclosure of Park lends itself to the use of more than one wire given more than one opening), and wherein (as to claim 14) the placing step includes positioning a body (i.e. body defined by portion of 410 located below 424) of the bone plate inferior to the lesser trochanter (see Figures 1-8, and column 3, line 51 – column 9, line 3).
Park disclose the claimed invention except for wherein (as to the remainder of claim 1) the wires are cables.
	Lorenz et al. teach a method of bone fixation comprising placing a bone plate (1) adjacent a proximal femur (8); wrapping cables (21 and 22) coupled to the bone plate about bone fragments (8 and 9); and tightening the cables (i.e. via a cable tensioner) to secure the fragments together (see Figures 1-2, and column 3, line 55 – column 12, line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park with wherein the wires are cables in view of 	Lorenz et al. in order to provide an alternative, well-known and obvious means for securely holding the bone fragments at an anatomical position.
Regarding claims 17 and 18, Park discloses (as to part of claim 17) a method of reconstructing a proximal femur (see Figure 8) comprising placing a bone plate (410) at a medial aspect (see Figure 8) of the femur adjacent to a lesser trochanter (i.e. accommodated via 424) of the femur; wrapping wires (e.g. 430) coupled to (i.e. via 429 and 442) the bone plate about a first and second bone fragment of a proximal femur (see Figure 8, and column 8, lines 42-56); and tightening the wires to secure the first and second bone fragments together (see column 8, lines 42-56), wherein (as to claim 18) the method further comprises securing the bone plate to the proximal femur via bone screws (see column 8, lines 42-56 referring to the use of screws) (it is the examiner’s position that the disclosure of Park lends itself to the use of wires and screws to secure the bone plate),
Park disclose the claimed invention except for wherein (as to the remainder of claim 1) the wires are cables.
	Lorenz et al. teach a method of bone fixation comprising placing a bone plate (1) adjacent a proximal femur (8); wrapping cables (21 and 22) coupled to the bone plate about bone fragments (8 and 9); and tightening the cables (i.e. via a cable tensioner) to secure the fragments together (see Figures 1-2, and column 3, line 55 – column 12, line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park with wherein the wires are cables in view of 	Lorenz et al. in order to provide an alternative, well-known and obvious means for securely holding the bone fragments at an anatomical position.
Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809), as applied to claims 1 and 17 above respectively, further in view of Murase (U.S. Patent Application Publication 2007/0173815).
	Regarding claim 2, Park in view of Lorenz et al. disclose the claimed invention except for wherein the method further comprises cutting the proximal femur to form the first and second segments of bone.
	Murase teaches a method of cutting bone to form bone fragments (see paragraphs 378, 0416, 0421 and 0431).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. with cutting the proximal femur to form the first and second segments of bone in view of Murase in order to provide a well-known, obvious means for correcting the position of the bone fragments into a normal, desired shape.
Regarding claims 19 and 20, Park discloses wherein (as to claim 20) the method further comprises securing the bone plate to the proximal femur via bone screws (see column 8, lines 42-56 referring to the use of screws) (it is the examiner’s position that the disclosure of Park lends itself to the use of wires and screws to secure the bone plate).
Park in view of Lorenz et al. disclose the claimed invention except for wherein (as to claim 19) the method further comprises cutting the proximal femur to form the first and second segments of bone.
Murase teaches a method of cutting bone to form bone fragments (see paragraphs 378, 0416, 0421 and 0431).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. with cutting the proximal femur to form the first and second segments of bone in view of Murase in order to provide a well-known, obvious means for correcting the position of the bone fragments into a normal, desired shape.
Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809), as applied to claim 5 above, further in view of Forderer et al. (U.S. Patent 9,101,426).
	Park in view of Lorenz et al. disclose the claimed invention except for wherein (as to claim 6) the first and second passageways extend through a protrusion extending from a back side of a body of the bone plate, wherein (as to claim 7) the first and second passageways extend side to side transverse to a superior-inferior direction, wherein (as to claim 8) the first and second passageways extend vertically along a superior-inferior direction, and wherein (as to claim 15) the first and second passageways are oriented perpendicular to each other.
	Forderer et al. teach the use of a bone plate (60) coupled to a bone (i.e. femur) with the use of first and second cables (i.e. two instances of 61), wherein cables are threaded through respective passageways (26) extending through protrusions (20) capable of extending from a back side of a body of the bone plate (extension as best illustrated in Figure 1A), wherein the passageways are capable of extending transverse to a superior-inferior direction, extending vertically along the superior-inferior direction and being oriented perpendicular to each other(i.e. due to 20 being rotatable relative to 40) (see Figures 1-5, and column 4, line 35 – column 5, line 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. with wherein the first and second passageways extend through a protrusion extending from a back side of a body of the bone plate, wherein the first and second passageways extend side to side transverse to a superior-inferior direction, wherein the first and second passageways extend vertically along a superior-inferior direction, and wherein the first and second passageways are oriented perpendicular to each other in view of Forderer et al. in order to provide a well-known, obvious means for allowing the cables to be couple to the bone plate and secured relative to the femur at a plurality of desired angles.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809) further in view of Forderer et al. (U.S. Patent 9,101,426), as applied to claim 6 above, and further in view of Baldwin et al. (U.S. Patent 7,207,993).
	Park discloses coupling third and fourth wires (i.e. two instances of 430 as best seen in Figure 8) to the bone plate (see Figure 8, and column 8, lines 57-60).
	Park in view of Lorenz et al. further in view of Forderer et al. disclose the claimed method except for (as to claim 9) threading the third and fourth cable through respective third and fourth passageway of the bone plate, wherein (as to claim 10) the third and fourth passageways extend through the body of the bone plate, and wherein (as to claim 11) the third and fourth passageways extend side to side transverse to a superior-inferior direction.
	Baldwin et al. teach the use of a bone plate (300) comprising passageways (360) extending through a body (i.e. body defined by 310) of the plate side to side transvers to a superior-inferior direction (i.e. direction defined along longitudinal length of 300), wherein cables (705) are coupled to the bone plate via the passageways (see Figures 3-15, and column 4, line 31 – column 5, line 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. further in view of Forderer et al. with threading the third and fourth cable through respective third and fourth passageway of the bone plate, wherein the third and fourth passageways extend through the body of the bone plate, and wherein the third and fourth passageways extend side to side transverse to a superior-inferior direction in view of Baldwin et al. in order to provide an alternative, well-known and obvious means for coupling the cables to the bone plate and securing the bone plate to the femur.
Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809) further in view of Forderer et al. (U.S. Patent 9,101,426), as applied to claim 6 above, and further in view of Ananthan et al. (U.S. Patent Application Publication 2019/0201064).
	Park discloses coupling third and fourth wires (i.e. two instances of 430 as best seen in Figure 8) to the bone plate (see Figure 8, and column 8, lines 57-60).
	Park in view of Lorenz et al. further in view of Forderer et al. disclose the claimed method except for (as to claim 9) threading the third and fourth cable through respective third and fourth passageway of the bone plate, wherein (as to claim 10) the third and fourth passageways extend through the body of the bone plate, and wherein (as to claim 12) the third and fourth passageways extend vertically along a superior-inferior direction.
Ananthan et al. teach the use of a bone plate (52) comprising passageways (122a and 122b) extending through a body (i.e. body defined by 52) of the plate vertically along a superior-inferior direction (i.e. direction defined from top-to-bottom as best seen in Figure 3), wherein cables (98) are coupled to the bone plate via the passageways (see Figures 3, and paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. further in view of Forderer et al. with threading the third and fourth cable through respective third and fourth passageway of the bone plate, wherein the third and fourth passageways extend through the body of the bone plate, and wherein the third and fourth passageways extend vertically along a superior-inferior direction in view of Ananthan et al. in order to provide an alternative, well-known and obvious means for coupling the cables to the bone plate and securing the bone plate to the femur.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809), as applied to claim 1 above, further in view of Michelson (U.S. Patent 6,139,550).
	Park in view of Lorenz et al. disclose the claimed invention except for wherein the bone plate includes a bone facing surface being roughened.
	Michelson teaches the use of a bone plate (2) comprising a bone facing surface (27), wherein the bone facing surface is roughened (see Figure 5, and column 13, line 41 – column 14, line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. with wherein the bone plate includes a bone facing surface being roughened in view of Michelson in order to provide a well-known, obvious means for promoting bone growth to the plate and preventing undesired movement.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent 9,724,142) in view of Lorenz et al. (U.S. Patent 8,764,809), as applied to claim 1 above, further in view of Chan (U.S. Patent 5,741,259).
	Park in view of Lorenz et al. disclose the claimed invention except for wherein the method further comprises placing another bone plate adjacent to the greater trochanter with the cables coupled thereto.
	Chan teaches a method of bone fixation comprising placing a bone plate (i.e. lower-left instance of 60 as best seen in Figure 16) adjacent to a lesser trochanter of a femur (B); placing another bone plate (i.e. upper-right instance of 60 as best seen in Figure 16) adjacent to a greater trochanter of the femur; and tightening cables (C) coupled to the bone plates (see Figures 9-14 and 16, column 3, line 34 – column 5, line 46, and claims 13-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Park in view of Lorenz et al. with wherein the method further comprises placing another bone plate adjacent to the greater trochanter with the cables coupled thereto in view of Chan in order to provide a well-known, obvious means for securing multiple bone fragments together in an anatomical position. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775